Citation Nr: 0909979	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-38 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for Graves' disease 
and a disability due to environmental hazards.  

2.  Entitlement to service connection for night sweats, 
headaches, tremors, hair loss, loss of memory, difficulty 
breathing, and joint and muscle pain due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1981 and from February 1991 to June 1991.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2003 and June 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Oakland, California.  

Review of the record reveals that service connection for 
Graves' disease and a disability due to environmental hazards 
was denied in April 1998.  The RO sent notice to the 
Veteran's address of record and the notice was returned to 
sender.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002).  In July 2000, the RO determined that new and material 
evidence was not received to reopen this claim.  The Veteran 
did not file an appeal and this decision is final.  
38 U.S.C.A. § 7105 (West 2002).  In the current matter, in 
April 2003, the RO determined that new and material evidence 
had not been received to reopen the claim.  In June 2005, the 
RO reopened the claim and denied service connection for 
Graves' disease and a disability due to environmental 
hazards.  The RO also denied service connection for symptoms 
due to an undiagnosed illness.         
      
The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Thus, the Board will determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for Graves' disease and a disability due to 
environmental hazards and if so, will adjudicate the claim on 
the merits.    

The Board notes that in November 2004, the Veteran requested 
a hearing before the Board.  However, in April 2006, the 
Veteran subsequently withdrew the request.  

The issue of entitlement to service connection for Graves' 
disease and a disability due to environmental hazard is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 2000 determination, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for Graves' disease and a 
disability due to environmental hazards.    

2.  The evidence added to the record since the July 2000 
rating decision, is not cumulative or redundant; and by 
itself or in connection with the evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for Graves' 
disease and a disability due to environmental hazards.   

3.  The Veteran did not have active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.




CONCLUSIONS OF LAW

1.  Evidence added to the record since the final July 2000 
rating decision is new and material; thus, the claim of 
entitlement to service connection for Graves' disease and a 
disability due to environmental hazards is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  The Veteran's military service does not meet threshold 
service eligibility requirements for application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and the Veteran is not 
a Persian Gulf War veteran.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA will pay compensation to a Persian Gulf veteran who 
exhibits a chronic disability manifested by certain signs or 
symptoms which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 
2006).  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): an undiagnosed illness; the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service- connection.  
38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for Graves' disease and a 
disability due to environmental hazards.  

Review of the record reveals that a claim for service 
connection for Graves' disease and a disability due to 
environmental hazards was denied in April 1998 on the basis 
that there was no current disability shown by the evidence of 
record, the Veteran submitted no medical evidence showing 
treatment for the claimed disorders, and there was no 
evidence of the claimed disorders in the service treatment 
records.  The evidence considered at the time of this 
decision consisted of the service treatment records.  

The RO sent notice of this decision to the Veteran's address 
of record and the notice was returned to sender.  The Board 
notes that it is incumbent upon the Veteran to keep VA 
apprised of her whereabouts.  The Court has held that VA may 
rely on the "last known address" shown of record, see 
Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]".  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  Thus, the April 1998 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

In July 2000, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim.  
The Veteran did not submit any evidence with her application 
to reopen.  The Veteran did not file an appeal and this 
decision is final.  38 U.S.C.A. § 7105.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In October 2002, the Veteran filed an application to reopen 
the claim for service connection for Graves' disease and a 
disability due to environmental hazards.  The evidence 
submitted since the July 2000 determination includes VA 
treatment records from the VA medical facilities in Decatur, 
Oakland, Northern California, and Albuquerque; records from 
K. Hospital; records from S.V. medical center; and records 
from the Department of Social Services in California and the 
Social Security Administration.   

The records from S.V. medical center dated in May 1995 are 
new because this evidence has not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
The evidence establishes that the Veteran has Graves' 
disease, a diagnosis not shown by the evidence previously of 
record.  This evidence raises a reasonable possibility of 
substantiating the claim because this evidence establishes a 
current disability.  

The VA treatment records from Oakland dated in April and June 
2002 show that the Veteran had complaints of diffuse joint 
pain and pain in her body.  These records are new, have not 
been previously submitted to agency decisionmakers, and are 
neither cumulative nor redundant.  This evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, which is evidence of symptoms of 
joint pain.  This evidence is material because it raises a 
reasonable possibility of substantiating the claim because 
this evidence establishes current symptoms.      

In conclusion, the Board finds that the evidence received 
since the July 2000 determination is new and material, and 
the claim for service connection for Graves' disease and a 
disability due to environmental hazards is reopened.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Entitlement to service connection for night sweats, 
headaches, tremors, hair loss, loss of memory, difficulty 
breathing, and joint and muscle pain due to an undiagnosed 
illness.

The Veteran seeks entitlement to service connection for night 
sweats, headaches, tremors, hair loss, loss of memory, 
difficulty breathing, and joint and muscle pain due to an 
undiagnosed illness pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317(a)(1).  Service connection may be 
established for a chronic disability manifested by certain 
signs or symptoms which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1). 

Review of the record shows that the Veteran did not serve in 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Veteran's DD Form 214 indicates that the Veteran 
served from October 1980 to April 1981 and from February 1991 
to June 1991.  The DD Form 214 indicates that the Veteran had 
no foreign service.  The DD Form 214 shows that the Veteran 
was called to active duty in support of Desert Shield and 
Desert Storm but she did not serve outside of the continental 
United States.  Only service department records can establish 
if and when a person was serving on active duty, active duty 
for training, or inactive duty training.  Cahall v. Brown, 
7 Vet. App. 232, 237 (1994).  Service department records are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, the Veteran cannot be considered to be a 
Persian Gulf veteran.  See 38 C.F.R. § 3.317(d).  Her claim 
for service connection for a chronic disability due to an 
undiagnosed illness pursuant to 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 is denied as a matter of law.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, the Board, while sympathetic to 
the Veteran's argument, is unable to provide a legal remedy.    

Where, as here, the pertinent facts are not in dispute and 
the law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 



ORDER

New and material evidence having been received, the claim for 
service connection for Graves' disease and a disability due 
to environmental hazards is reopened and the appeal is 
granted to that extent.  

Entitlement to service connection for night sweats, 
headaches, tremors, hair loss, loss of memory, difficulty 
breathing, and joint and muscle pain due to an undiagnosed 
illness is denied.  


REMAND

Review of the record shows that the Veteran reported 
receiving treatment by several private physicians for the 
Graves' disease, thyroid malfunction, tremors, and joint 
pain. In a February 2000 release, the Veteran stated that she 
received treatment by Dr. Taba in Jacksonville, Florida; Dr. 
Bhat in Riverdale, Georgia; Dr. Frazier in Marietta, Georgia; 
and Dr. Malinory in Marietta, Georgia.  In a March 1998 
release, the Veteran identified treatment by Dr. Schoner in 
Jacksonville, Florida.  

The RO/AMC should also contact the Veteran and ask the 
Veteran to provide an authorization for the RO to obtain such 
records and provide complete addresses for these doctors, so 
these records can be obtained.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

The record shows that the Veteran receives treatment for 
Graves' disease and joint pain at the Northern California VA 
healthcare system and the VA medical facility in Oakland.  
The Board finds that the RO should make an attempt and obtain 
the VA treatment records from the Northern California VA 
healthcare system dated from June 2007 and the records from 
the Oakland VA medical facility dated from July 2008.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the 
complete addresses for Dr. Taba in 
Jacksonville, Florida; Dr. Bhat in 
Riverdale, Georgia; Dr. Frazier in 
Marietta, Georgia; Dr. Malinory in 
Marietta, Georgia; and Dr. Schoner in 
Jacksonville, Florida.  After obtaining 
the necessary release authorization(s), 
obtain all medical records showing 
treatment for Graves' disease, thyroid 
malfunction, tremors, and joint pain.  If 
no records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  Obtain all records of the Veteran's 
treatment for Graves' disease, tremors, 
joint pain, and thyroid dysfunction from 
the VA medical facilities in Oakland 
dated from July 2008 and from the 
Northern California VA health care system 
dated from June 2007.  Incorporate the 
records into the Veteran's claims file.  
If no records are available, 
documentation stating such should be 
incorporated into the claims file.

3.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and 
her representative.  The case should then 
be returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


